 


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL ADEGOKE,

         Petitioner,
                                                        Case No. 18-cv-518-jdp
    v.

UNITED STATES OF AMERICA,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America against petitioner Michael Adegoke denying

petitioner’s motion for post-conviction relief under 28 U.S.C. § 2255.




         s/ K. Frederickson, Deputy Clerk                   March 20, 2019
         Peter Oppeneer, Clerk of Court                          Date




 
